Detailed Action
This office action is in response to application No. 17/250,120 filed on 12/01/2020.

Status of Claims
Claims 1-10 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Regarding claim 9, Examiner objects to claim 9 because it introduces a contradiction between “non-transitory” and “computer-readable data carrier”. A “non-transitory” typically covers forms of non-transitory media, while “data carrier” typically covers forms of transitory media such as signal. Examiner suggest to further amend the claim as follow “non-transitory computer-readable storage” as described in paragraph 22 of the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 8-10, the claims contain the following limitations: “configuring a resource allocation for at least one of the first virtual machine or the second virtual machine based on the comparisons of the first spectrum utilization and the second spectrum utilization to the respective target spectrum utilizations” which was not described in the specification. The specification discloses that the resources are reallocated from the first virtual machine to the second virtual machine, and vice versa, in order to satisfactorily serve all their respective UEs to the requirements of the service type being delivered by that network slice; see US 2021/023589 ¶ 0043. Therefore, the specification fails to disclose the configuration of resources for a single virtual machine.

Regarding Claims 2-7, the claims are rejected as they inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to the parent claim above.

	

	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnold et al. (Publication No.  2018/0152958, hereinafter referred as Arnold) in view of Bull et al. (Publication No.  US 2018/0013680, hereinafter referred as Bull).
	Regarding Claims 1, 8, and 9-10, Arnold discloses that the virtualized radio access network includes a first virtual machine delivering a first service type and a second virtual machine delivering a second service type, the method comprising (A communication network includes multiple logical networks 131[ first virtual machines] and 132 [second virtual machine], each logical network is formed by network slice; see figure 1 numeral 131-132 & ¶ 0133. A network slice supports communication services of a certain type of connection [service type]; see ¶ 0131. The logical network comprises at least one or more virtual machines; see figure 6 numeral 503-506 & ¶ 0127.):
 receiving data indicating a performance measure of a first parameter for the first virtual machine and further indicating a performance measure of the first parameter for the second virtual machine (A monitoring entity monitors performance information [first parameter] from the logical networks 131 [first virtual machine] and 132 [second virtual machine]; see figure 1 numeral 120 & 131-132 & ¶ 0060. The performance information is transmitted to a controller; see figure 1 numeral 110 & 121 & ¶ 0060.); 
determining a first spectrum utilization for the first virtual machine based on the performance measure of the first parameter for the first virtual machine relative to a performance requirement for the first parameter for the first service type (The controller is configured: to determine an service-level agreements (SLA) metric [first spectrum utilization] for the logical network 131 [first virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 131 & ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality, availability; see ¶ 0018-0019.); 
determining a second spectrum utilization for the second virtual machine based on the performance measure of the first parameter for the second virtual machine relative to the performance requirement for the first parameter for the second service type (The controller is configured: to determine an SLA metric [first spectrum utilization] for the logical network 132 [second virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 132 &  ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality, availability; see ¶ 0018-0019.); 
comparing the first spectrum utilization to a target spectrum utilization for the first service type (The controller detect a threshold violation of the SLA metric [first spectrum utilization] with respect to a set of thresholds [target spectrum utilization] associated with the at logical network 131; see ¶ 0060, figure 1 110-113 & 131.); 
comparing the second spectrum utilization to a target spectrum utilization for the second service type (The controller detect a threshold violation of the SLA metric [second spectrum utilization] with respect to a set of thresholds [target spectrum utilization] associated with the at logical network 132; see ¶ 0060, figure 1 110-113 & 132.); and 
configuring a resource allocation for at least one of the first virtual machine or the second virtual machine (The controller adjust the scheduling strategy [resource allocation] based on the detected threshold violation from the logical networks 131 [first virtual machine] and 132 [second virtual machine]; see ¶ 0060, figure 110 & 114.).
Arnold fail to disclose that the resource allocation configuration is based on the comparisons of the first spectrum utilization and the second spectrum utilization to the respective target spectrum utilizations. However, in analogous art, Bull discloses that the re-allocation of resources can include reducing the amount of resources allocated to the under-utilized virtual Radio Access Network (vRAN) slice and increasing the amount of resource allocated to one or more other vRAN slices; see ¶ 0050. Based on the slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold [target spectrum utilization]) of resources for the vRAN slice and the slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a given over-utilization threshold [target spectrum utilizations]) of resources for the vRAN slice; see ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold radio resource management with managing vRAN slicing in order to providing for the delivery of network slicing across different mobile core network and vRAN architectures, which can provide for enhanced end-user experience as well as segmentation of business operations; see ¶ 0054.


	Regarding Claim 2, Arnold discloses that the data indicates a performance measure of a second parameter for the first virtual machine and further indicates a performance measure of the second parameter for the second virtual machine (A monitoring entity monitors performance information [first parameter] from the logical networks 131 [first virtual machine] and 132 [second virtual machine]; see figure 1 numeral 120 & 131-132 & ¶ 0060. The performance information is transmitted to a controller; see figure 1 numeral 110 & 121 & ¶ 0060.),
 the first spectrum utilization for the first virtual machine is further based on the performance measure of the second parameter for the first virtual machine relative to a performance requirement for the second parameter for the first service type (The controller is configured: to determine an service-level agreements (SLA) metric [first spectrum utilization] for the logical network 131 [first virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 131 & ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality [first parameter], availability [second parameter]; see ¶ 0018-0019.), and 
the second spectrum utilization for the second virtual machine is further based on the performance measure of the second parameter for the second virtual machine relative to the performance requirement for the second parameter for the second service type (The controller is configured: to determine an SLA metric [first spectrum utilization] for the logical network 132 [second virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 132 &  ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality [first parameter], availability [second parameter]; see ¶ 0018-0019.).
.


	Regarding Claim 6, Arnold fail to disclose that configuring the resource allocation includes one or more of the following: adjusting frame time, reallocating resource blocks, and reallocating processing resources. However, in analogous art, Bull discloses that the re-allocation of resources can include, in at least one embodiment, reducing the amount of resources allocated to the under-utilized virtual Radio Access Network (vRAN) slice and increasing the amount of resource allocated to one or more other vRAN slices; see ¶ 0050.Based on the slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice and the slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a given over-utilization threshold) of resources for the vRAN slice; see ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold radio resource management with managing vRAN slicing in order to providing for the delivery of network slicing across different mobile core network and vRAN architectures, which can provide for enhanced end-user experience as well as segmentation of business operations; see ¶ 0054.

	Regarding Claim 7, Arnold discloses that the first virtual machine is one of a plurality of first virtual machines, each being deployed on a respective networking node, for delivering the first service type, and the second virtual machine is one of a plurality of second virtual machines, each being deployed on a respective networking node, for delivering the second service type (A communication network includes multiple logical networks 131[ first virtual machines] and 132 [second virtual machine], each logical network is formed by network slice; see figure 1 numeral 131-132 & ¶ 0133. A network slice supports communication services of a certain type of connection [service type]; see ¶ 0131. The logical network comprises at least one or more virtual machines; see figure 6 numeral 503-506 & ¶ 0127.).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Aijaz et al. (US 2017/0318468) The prior art discloses a slice controller abstracting radio resources that are available to the plurality of base stations and dynamically allocating the abstracted radio resources to a number of isolated slices, each slice accommodating one or more of the communication flows and communicating the radio resource allocations to the base stations; see abstract.
Cui et al. (US 2017/0367081) The prior art discloses that the software defined network (SDN) can effectively slice, or distribute portions of, the available RAN capacity between these services; see ¶ 0012. The SDN can further monitor the how system demands affect the utilization of the capacity, as sliced, for providing the services and compare the utilizations against thresholds established by a control, orchestrator, management, and policy server (COMP); see ¶ 0012. The SDN can dynamically modify the configuration of the RAN resources to dynamically respond to the current utilization demands; see ¶ 0012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.R./Examiner, Art Unit 2472                                                                                                                                                                                                        

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472